    Case: 1:20-cv-00662-SJD-SKB Doc #: 2 Filed: 09/02/20 Page: 1 of 3 PAGEID #: 33




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


IN RE: RODNEY THOMAS RIDDLE,                                              Case No. 1:20-cv-662

                                                                          Dlott, J.
                                                                          Bowman, M.J.


                              REPORT AND RECOMMENDATION

        On August 25, 2020, Rodney Thomas Riddle filed a “Notice of Appeal,” ostensibly

from a final decision of the U.S. Bankruptcy Court.1 However, on closer review, it appears

that Mr. Riddle is attempting to appeal to this Court the final judgment of the Bankruptcy

Appellate Panel of the Sixth Circuit (“BAP”), which decision was filed by the BAP on June

29, 2020.    Jurisdiction over any further appeal of the BAP decision lies in the Court of

Appeals for the Sixth Circuit, and not in this Court. Therefore, this case should be

dismissed.

        I.     Background

        Mr. Riddle is a pro se debtor whose chapter 7 bankruptcy case was dismissed

upon a finding of bad faith and an abuse of the bankruptcy process. See Originating

Case No.: 1:19-bk-10052. Mr. Riddle filed a timely appeal seeking reversal of that

bankruptcy court decision, but because he did not timely elect to have his appeal heard

by this Court, the BAP properly assumed jurisdiction over his appeal. See 28 U.S.C. §

158(b)(6), (c)(1). In its June 29 Opinion, the BAP affirmed the bankruptcy court’s final

order of dismissal, including the portion of the order that bars Mr. Riddle, described as “a



1
Mr. Riddle neither paid the requisite filing fee nor completed an application to proceed in forma pauperis.
    Case: 1:20-cv-00662-SJD-SKB Doc #: 2 Filed: 09/02/20 Page: 2 of 3 PAGEID #: 34




serial bankruptcy filer in the Southern District of Ohio,” from filing further cases for a period

of three years. (See Doc. 1-1 at PageID 12).2 Apparently dissatisfied with this result, Mr.

Riddle has filed a new “Notice of Appeal and Statement of Election” seeking, essentially,

a “do-over” in this Court.

        II.     Analysis

        This Court has no jurisdiction to review the final judgment of the Bankruptcy

Appellate Panel. Pursuant to Rule 6(b) of the Federal Rules of Appellate Procedure, any

appeal of a BAP decision must be filed in the Court of Appeals for the Sixth Circuit. See

also 28 U.S.C. § 158(d)(1) (“The courts of appeals shall have jurisdiction from all final

decisions, judgments, orders and decrees entered under subsections (a) and (b) of this

section.”). Appeals from a BAP decision must be filed in the Sixth Circuit pursuant to the

time limits contained in the Federal Rules of Civil Procedure. See In re Swegan, 555 F.3d

510 (6th Cir. 2009) (“An appeal from the district court or the BAP ‘shall be taken in the

same manner as appeals in civil proceedings generally are taken to the courts of appeals

from the district courts.’ § 158(c)(2).”).

        III.    Conclusion and Recommendation

        Accordingly, it is RECOMMENDED that this action be DISMISSED for lack of

jurisdiction.

                                                                 s/ Stephanie K. Bowman
                                                                 Stephanie K. Bowman
                                                                 United States Magistrate Judge




2
 Mr. Riddle has appeared as a party in several civil cases in this Court, including but not limited to two
cases challenging foreclosure proceedings and/or a divorce decree concerning the same property that was
referenced in his most recent bankruptcy proceeding. See, e.g., Riddle v. Wells Fargo Bank NA, Case No.
1:15-cv-533 and Riddle v. Hamilton County Recorder, Case No. 1:20-cv-44.

                                                    2
  Case: 1:20-cv-00662-SJD-SKB Doc #: 2 Filed: 09/02/20 Page: 3 of 3 PAGEID #: 35




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


IN RE: RODNEY THOMAS RIDDLE,                                   Case No. 1:20-cv-662

                                                               Dlott, J.
                                                               Bowman, M.J.



                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy

of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.         This period may be extended further by

the Court on timely motion for an extension. Such objections shall specify the portions of

the Report objected to and shall be accompanied by a memorandum of law in support of

the objections. If the Report and Recommendation is based in whole or in part upon

matters occurring on the record at an oral hearing, the objecting party shall promptly

arrange for the transcription of the record, or such portions of it as all parties may agree

upon, or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs. A party may respond to another party’s objections WITHIN 14 DAYS

after being served with a copy thereof. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             3
